Citation Nr: 0120510	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include coronary artery disease with history of myocardial 
infarction.

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to May 
1991.  This matter is before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations of the Huntington, West Virginia, 
Regional Office (RO).


REMAND

A claim for entitlement to service connection for a heart 
disorder was received in August 1998.  During the pendency of 
this appeal, there has been a significant change in the law.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5107 
(West Supp. 2001).  Among other things, this law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Id.; see also Holliday v. Principi, 14 Vet. App. 
280 (2001).  

The RO denied the claim of entitlement to service connection 
for a heart disorder on the basis that it was not well 
grounded.  The statutory requirement that a veteran submit a 
well-grounded claim, however, was repealed by the Veterans 
Claims Assistance Act of 2000, as discussed above.  Hence, 
due process requires that this claim be developed and 
readjudicated under the Veterans Claims Assistance Act of 
2000 on the merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  38 U.S.C.A. § 5107.  This should 
include consideration of whether any additional notification 
or development action is required under the Act.  VA is 
required to notify the claimant of the evidence necessary to 
complete the application for the benefit sought, as well as 
of its efforts to procure relevant evidence.  Moreover, 
required development action may include the accomplishment of 
a medical examination when such evidence may aid in 
substantiating entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  Id.  

Private and VA medical records, dated from 1992 to 1999, show 
treatment for coronary artery disease and myocardial 
infarction, without opinion as to onset, and cannot be 
considered material to the issue of whether a heart disorder 
was incurred in service.  These records do not discuss the 
matter of a nexus between the veteran's claimed disability 
and service.  

Additionally, a December 1998 statement from the veteran's 
treating physician, C. Honrado, M.D., noted that the veteran 
had been hospitalized in April 1988 for complaints of chest 
pain.  At that time the diagnosis was chest pain, probably 
secondary to reflux esophagitis.  However, Dr. Honrado 
indicated that he could not absolutely rule out the 
possibility that the veteran had coronary artery disease.  He 
also noted that although a stress test performed during 
service was negative, a cardiac catheterization was not 
performed, which would have definitely established the 
presence of coronary artery disease.  Dr. Honrado concluded 
that without cardiac catheterization, done at the time the 
veteran was having chest pain in April 1988, it would be 
difficult to say with absolute certainty that he did not have 
any coronary artery disease at that particular time.  

Accordingly, the RO should arrange for the veteran to undergo 
a medical examination to obtain a medical opinion as whether 
his current heart disorder is related to his period of 
military service.  Such an examination and opinion appears 
necessary, as there is a reasonable possibility that such 
assistance will aid in the establishment of entitlement.  

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records.  During his May 2001 
videoconference hearing, the veteran testified that he 
received treatment at Raleigh General Hospital in 2000.  He 
also reported that he received recent treatment at the VA 
Medical Center in Beckley, West Virginia in 2000.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO must obtain these treatment records 
because they may contain medical findings and other 
conclusions that might be determinative in the disposition of 
the claim 

Finally, the issue of entitlement to a total rating for 
compensation purposes based upon individual unemployability 
is inextricably intertwined with the issue of entitlement to 
service connection for a heart disorder.  In Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), the Court held that 
two issues are "inextricably intertwined" when a decision 
on one issue would have a "significant impact" on a 
veteran's claim for the second issue.  In order for the Board 
to reach a final decision (and avoid inconsistent or 
contradictory results), such inextricably intertwined issues 
must be considered together.  Of record is a May 1999 
outpatient treatment record, which shows the veteran was 
considered unemployable due to coronary artery disease and 
ischemic cardiomyopathy.  Clearly, any determination 
regarding the veteran's claim of entitlement to service 
connection for a heart disorder would be inextricably 
intertwined with the veteran's pending claim for entitlement 
to a total rating for compensation purposes based upon 
individual unemployability.  Since a determination regarding 
service connection for a heart condition could have an impact 
on the veteran's claim for entitlement to a total rating for 
compensation purposes based upon individual unemployability, 
the Board is of the opinion that the issue of entitlement to 
a total rating for compensation purposes based upon 
individual unemployability should be deferred pending the 
RO's action on the claim of service connection for a heart 
disorder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, as well as from any other 
source(s) or facility(ies) identified by 
the veteran, to specifically include 
Raleigh General, the Beckley VA Medical 
Center, and the University of Virginia 
Heart Center.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative should be so notified.  
The veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
a medical examination.

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
any heart disorder found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  Following a 
review of the service and postservice 
medical records, the examiner should 
state whether it is at least as likely as 
not that any diagnosed heart disorder is 
related to the veteran's active duty 
service.  A complete rationale for all 
opinions should be provided.  If the 
examiner is unable to answer provide an 
opinion with any degree of medical 
certainty, it should be clearly stated.  
Any report prepared should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO must ensure that all requested 
development has been completed in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should readjudicate the 
claim of entitlement to service 
connection for a heart disorder on the 
merits and the issue of entitlement to a 
total rating for compensation purposes 
based upon individual unemployability.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
they should be given the opportunity to 
respond to the supplemental statement of 
the case.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


